May 15, 2012




                                    JUDGMENT

                       The Fourteenth Court of Appeals
                            CAROLYN C. JAMES, Appellant

NO. 14-11-00053-CV                        V.

                MICHAEL EASTON AND PETER J. RIGA, Appellees
                                ____________________
       This cause, an appeal from the judgment in favor of appellees, Michael Easton and
Peter J. Riga, signed December 17, 2010, was heard on the transcript of the record. We
have inspected the record and find the trial court erred in dismissing the case on special
exceptions. We therefore order that the dismissal is REVERSED and order it severed
and REMANDED for proceedings in accordance with this court's opinion.

       Further, we find no error in the remainder of the judgment and order it
AFFIRMED.

       We order Michael Easton and Peter J. Riga, jointly and severally, to pay all costs
incurred in this appeal. We further order this decision certified below for observance.